United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Englishtown, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Robert D. Campbell, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1193
Issued: December 9, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 19, 2011 appellant, through his attorney, filed a timely appeal from an
October 21, 2010 decision of the Office of Workers’ Compensation Programs (OWCP) denying
his disability claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish disability for seven
intermittent days from September 27 to November 8, 2008.
On appeal his attorney states that appellant has been compensated for all claimed periods
but the dates September 27 and 28, October 20, 21 and 22, and November 7 and 8, 2008, and is
entitled to wage-loss compensation for these dates due to the accepted employment injuries.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 9, 2005 appellant, then a 54-year-old letter carrier, filed an occupational disease
claim alleging that his employment duties caused problems in both shoulders and elbows and in
the right foot. OWCP accepted an aggravation of bilateral wrist arthritis, tendinitis and bursitis
of both shoulders and myositis of the right foot.2 On March 9, 2010 appellant was granted a
schedule award for an eight percent impairment of the right upper extremity, for a total of 24.96
weeks, to run from April 22 to October 13, 2009.3
Appellant filed claims for intermittent compensation from December 31, 2007 to
December 31, 2009. He submitted medical reports from Dr. Edmund R. Kappy, an attending
Board-certified orthopedic surgeon. In a July 23, 2007 report, Dr. Kappy described appellant’s
job duties, stating that he had been put on restrictions but still delivered mail. He diagnosed
arthritis of the wrist, shoulder impingement syndrome, carpal tunnel syndrome, ulnar tunnel
syndrome and problems with cervical radiculopathy, all caused by overuse syndrome at work.
Dr. Kappy opined that appellant would have to take days off from work “in order to be able to
get himself through.” On January 6, 2009 counsel submitted a single page from a medical report
dated December 18, 2008 of Dr. Kappy. Dr. Kappy noted that appellant had chronic and
permanent arthritis in multiple joints, tendinitis in the shoulders and neck, shoulder bursitis,
neuritis of the wrists caused by arthritis, and myositis in several areas of the upper extremity and
foot, all related to work duties. He stated that appellant was disabled from his regular postal
duties.
In a March 23, 2009 report, Dr. Kappy stated that he had not seen appellant since
July 2007 and could not say whether he was better or worse. In a May 7, 2009 report, he
provided examination findings and diagnosed cervical radiculopathy and plantar fasciitis of the
right foot. By report dated June 9, 2009, Dr. Kappy advised that he had seen appellant through
the years for problems with his hands, shoulder, neck, feet and back, for what had developed into
systemic arthritis of different areas. He noted that appellant also had bilateral carpal tunnel
syndrome for which he had surgery on the left in March 2004. Dr. Kappy reported that appellant
had recently retired and stated that he treated appellant through the years for carpal tunnel
syndrome, radicular symptoms from the cervical spine and a tardy ulnar palsy of the left elbow.
He concluded that appellant had a multitude of different problems, made worse by his arthritis,
and it would be difficult for him to perform heavy repetitive activities at work.
Appellant submitted impairment evaluations from Dr. Nicholas Diamond, an osteopath,
dated June 1, 2005 and April 22, 2009.

2

The instant claim was initially denied in decisions dated November 9, 2005, February 8 and December 21, 2007,
and March 18, 2009.
3

The record indicates that appellant has an accepted left upper extremity claim, adjudicated under file number
xxxxxx198, for which he received a schedule award for a 13 percent permanent impairment. He also received a
schedule award for three percent impairment of the right upper extremity and three percent impairment of the left
upper extremity under file number xxxxxx078, and has an accepted condition of tendinitis of the left wrist under file
number xxxxxx819.

2

By letter dated March 26, 2010, the employing establishment advised that appellant did
not notify the employing establishment that any absences were related to an injury, that he
worked until the date of his voluntary retirement on December 31, 2008 and that he worked
overtime on occasion. It attached letters dated August 15 and September 13, 2005 that indicated
that appellant owned a tree and landscape business.
In an April 9, 2010 decision, OWCP denied appellant’s claim for intermittent wage loss
for the period December 2007 to December 2008 finding that the medical evidence of record did
not support the periods of total disability claimed.
On April 26, 2010 appellant requested a hearing, that was held telephonically on
August 3, 2010. His attorney stated that appellant was claiming wage loss for the dates
August 26, 27 and 28, September 27, 28 and 29, October 20, 21 and 22, and November 7 and 8,
2008 only. Appellant testified that it was difficult to work beginning in August 2008 due to pain
in both shoulders, both wrists and his right foot, and that he saw two physicians, a Dr. Costoro
and a Dr. Abbasi, who told him not to work. He was given 30 days to submit additional medical
information.
On September 2, 2010 the employing establishment advised that September 28 and
October 21, 2008 were not scheduled workdays for appellant and that he was on leave-withoutpay status on the additional nine days claimed.
In an October 21, 2010 report, Dr. Kappy noted appellant’s complaint of multiple joint
pain getting worse. He provided physical examination findings and diagnosed systemic arthritis.
By decision dated October 21, 2010, an OWCP hearing representative affirmed the
April 9, 2010 decision on the grounds that the medical evidence did not establish that appellant
was disabled due to the accepted conditions for the claimed dates.
LEGAL PRECEDENT
Under FECA the term “disability” is defined as incapacity, because of employment
injury, to earn the wages that the employee was receiving at the time of injury.4 Disability is
thus not synonymous with physical impairment which may or may not result in an incapacity to
earn the wages. An employee who has a physical impairment causally related to a federal
employment injury but who nonetheless has the capacity to earn wages he or she was receiving
at the time of injury has no disability as that term is used in FECA,5 and whether a particular
injury causes an employee disability for employment is a medical issue which must be resolved
by competent medical evidence.6 Whether a particular injury causes an employee to be disabled

4

See Prince E. Wallace, 52 ECAB 357 (2001).

5

Cheryl L. Decavitch, 50 ECAB 397 (1999); Maxine J. Sanders, 46 ECAB 835 (1995).

6

Donald E. Ewals, 51 ECAB 428 (2000).

3

for work and the duration of that disability, are medical issues that must be proved by a
preponderance of the reliable, probative and substantial medical evidence.7
The Board will not require OWCP to pay compensation for disability in the absence of
any medical evidence directly addressing the specific dates of disability for which compensation
is claimed. To do so would essentially allow employees to self-certify their disability and
entitlement to compensation.8 Furthermore, it is well established that medical conclusions
unsupported by rationale are of diminished probative value.9
Causal relationship is a medical issue, and the medical evidence required to establish a
causal relationship is rationalized medical evidence.10 Rationalized medical evidence is medical
evidence which includes a physician’s rationalized medical opinion on the issue of whether there
is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.11 Neither the mere fact
that a disease or condition manifests itself during a period of employment nor the belief that the
disease or condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.12
ANALYSIS
The accepted conditions in this case are aggravation to bilateral wrist arthritis, tendinitis
and bursitis of both shoulders and myositis of the right foot. Appellant is claiming wage loss for
the following dates: September 27 and 28, October 20, 21 and 22 and November 7 and 8, 2008.
The Board finds that he did not meet his burden of proof to establish that he was totally disabled
due to the accepted conditions on the claimed dates because there is no medical evidence to
support disability.
In a July 23, 2007 report, Dr. Kappy advised that appellant would have to take days off
from work “in order to be able to get himself through.” However, he did not provide any
rationale to explain this conclusion. The only medical report of record dated in the year 2008 is
the third page of a December 18, 2008 report in which Dr. Kappy indicated that appellant had
chronic and permanent arthritis in multiple joints in this body, tendinitis in the shoulders and
neck, shoulder bursitis, neuritis of the wrists caused by arthritis, myositis in several areas of his
upper extremity and foot, all related to his work duties. He stated that appellant was disabled
7

Tammy L. Medley, 55 ECAB 182 (2003); see Donald E. Ewals, id.

8

William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

9

Jacquelyn L. Oliver, 48 ECAB 232 (1996).

10

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

11

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

12

Dennis M. Mascarenas, 49 ECAB 215 (1997).

4

from his regular postal duties. This report is dated after the period of claimed wage loss. In a
March 23, 2009 report, Dr. Kappy stated that he had not seen appellant since July 2007 and
could not say whether he was better or worse. He also reported on June 9, 2009 that it would be
difficult for appellant to perform heavy repetitive activities at work, but this too is after the
period of claimed intermittent compensation. The Board has long held that medical conclusions
unsupported by rationale are of diminished probative value and insufficient to establish causal
relationship.13 Dr. Kappy’s opinion is therefore insufficient to establish that appellant was
totally disabled for the claimed seven days.
Appellant referenced two additional physicians at the hearing, Drs. Costoro and Abbasi.
The record, however, contains no reports from either physician. Additionally, the medical
evidence of record includes impairment evaluations from Dr. Diamond, an osteopath, dated
June 1, 2005 and April 22, 2009. The 2005 report predates the period of claimed disability by
more than three years and is therefore irrelevant. The 2009 report does not discuss appellant’s
work capability for the claimed dates or any other period.14 It too is insufficient to establish
entitlement to disability compensation for the claimed dates.
None of the medical reports of record address appellant’s ability to work on the seven
dates in question. As noted above, the Board will not require OWCP to pay compensation for
disability in the absence of medical evidence that directly addresses the specific dates of
disability for which compensation is claimed. To do so would essentially allow employees to
self-certify their disability and entitlement to compensation.15 There is no medical evidence of
record in this case that meets this requirement.
As there is no rationalized medical evidence contemporaneous with the periods of
claimed disability, appellant failed to meet his burden of proof to establish entitlement to total
disability compensation for the dates September 27 and 28, October 20, 21 and 22 and
November 7 and 8, 2008.16
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish that he was entitled to wage-loss
compensation for the dates September 27 and 28, October 20, 21 and 22 and November 7
and 8, 2008.

13

See Albert C. Brown, 52 ECAB 152 (2000).

14

William A. Archer, supra note 8.

15

Id.

16

See Tammy L. Medley, supra note 7.

5

ORDER
IT IS HEREBY ORDERED THAT the October 21, 2010 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: December 9, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

